BOND, J.
(dissenting) — I am not prepared to dissent from the reasoning of the learned majority opinion, if the case were one proper for the issuance of our writ of mandamus, which I cannot agree it is, from the fact, conceded in the pleadings and record, that a suit to enjoin the issuance of the bonds in question, on the identical grounds urged in the return to this application (other than the further objection to the pendency of such suit) was instituted in a court of competent jurisdiction prior to the application for a mandamus to compel the registration of such bonds. That suit is still pending, which fact, I think, justified the Auditor in declining, in advance of its decision, to register the bonds. The present application is, in effect, only a short cut to a decision of the merits of the suit to enjoin the issuance of the bonds before the trial of that case.
I do not think our writ of mandamus is available for that purpose, since the writ of mandamus is not a substitute for an appeal before or after the trial of the issues pending before a court having full jurisdiction of the person and subject matter in dispute; hence the alternative writ heretofore ordered should be quashed.